



COURT OF APPEAL FOR ONTARIO

CITATION: G. Lipton
    Sales Ltd. v. Sivitilli, 2015 ONCA 214

DATE: 20150330

DOCKET: C58874

Sharpe, Pepall and van Rensburg JJ.A.

BETWEEN

G.
    Lipton Sales Ltd. carrying on business

under
    the firm name and style of LND Sales

Plaintiff (Appellant)

and

Piero
    Sivitilli
, Edward Sivitilli and

North
    One Investments Inc.

Defendants (Respondent)

Michael A. Handler, for the appellant

Jack F. Fitch and Jason Arcuri, for the respondent

Heard and released orally: March 25, 2015

On appeal from the order of Justice Edward Belobaba of
    the Superior Court of Justice, dated May 5, 2014.

ENDORSEMENT

[1]

We are not persuaded that the motion judge erred by granting summary
    judgment dismissing the claim against the respondent. There was no evidence
    that the respondent had any knowledge of the alleged fraud perpetrated by his
    son, or that he participated in any way in that alleged fraud. The case put against
    the respondent was entirely speculative in nature, namely that as he had
    previously been in business with his son, and that his son had used a bank
    account associated with that business in relation to the alleged fraud, that
    the respondent somehow became liable for the fraud.

[2]

We agree with the motion judge that in the circumstances of this case,
    that fell well short of raising a triable issue against the respondent.

[3]

We do not agree with the submission that the motion judge erred in his
    interpretation of the pleading. As we read the statement of claim, no case was
    pleaded in negligence against the respondent to the effect that he had failed
    to monitor the use of the account or the activities of his son, or that he was
    under any legal duty to do so vis-à-vis the appellant, absent any knowledge on
    his part of the alleged transaction at issue. Nor are we persuaded that there
    was any procedural error that could have affected the result in this case.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to the respondent fixed at $7,500, inclusive of disbursements and
    taxes.

Robert J. Sharpe J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


